Citation Nr: 1502539	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  10-09 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to non-service-connected disability pension, prior to July 13, 2010.

2.  Entitlement to non-service-connected disability pension on and after July 13, 2010.

2.  Entitlement to service connection for right foot pain.

3.  Entitlement to service connection for left foot pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was scheduled for a hearing before a Veterans Law Judge in July 2011 for which he failed to appear.  A postponement was not requested or granted.  The Veteran has not asserted any good cause for missing the hearing or requested that it be rescheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.702 (2014).

The Board notes that the Veteran submitted a statement on March 1, 2010, that he wished to withdraw his appeal on the issue of entitlement to non-service-connected pension and would reapply at age 65.  However, on the Veteran's VA Form 9, he checked the box stating, "I want to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that my local VA office sent to me."  Subsequent statements made by the Veteran's representative indicate that the Veteran intended to continue to appeal the issue of entitlement to non-service-connected pension.  Accordingly, the Board finds that the issue was not withdrawn and is properly before the Board in the current appeal.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.

The issue of entitlement to non-service-connected pension on and after July 13, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's right foot disabilities are not related to service.

3.  The Veteran's left foot disabilities are not related to service.

2.  Prior to July 13, 2010, the Veteran was not totally and permanently disabled due to one or more non-service-connected disabilities.


CONCLUSIONS OF LAW

2.  The criteria for service connection for right foot pain have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for left foot pain have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for entitlement to non-service-connected disability pension benefits have not been met, for the period prior to July 13, 2010.  38 U.S.C.A. §§ 1502, 1521 (2014); 38 C.F.R. § 3.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right and Left Foot Pain

The Veteran contends that his current right and left foot pain is related to service.  Specifically, he asserts that he injured his feet in service when they got caught in the wheels of a forklift, and has had excruciating pain ever since.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112 (2014); 38 C.F.R. § 3.307(a)(3), 3.309(a) (2014).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Veteran contends that he currently has right and left foot pain that is related to his military service.  Although the Board does not dispute that the Veteran has a current diagnosis of arthritis and bunions, the Board finds that the other two elements required for service connection have not been established.

First, there is no evidence of a foot injury in the Veteran's service treatment records (STRs).  The record contains several treatment records from the time period during which the Veteran served in Thailand.  However, those records are absent of any treatment for a foot injury, despite the Veteran's assertion that he was treated by medics and put on bed rest following his foot injury.  Because it is reasonable to expect that evidence of medical treatment for such injury would be documented along with treatment for other injuries and illnesses, the Board considers the absence of such expected evidence probative.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) (the absence of records is pertinent where it is reasonable to expect that a record of an event would exist).  Additionally, there is no mention of bunions or arthritis in the Veteran's STRs.  At all service medical examinations, the Veteran's feet and lower extremities were found to be clinically normal.  Furthermore, the Veteran indicated no history of foot or lower extremity problems in his in-service medical history reports.

Second, there is no diagnosis or treatment for foot pain, arthritis or bunions within one year of service.  Rather, the earliest evidence of treatment in the record is not until February 2008, despite the fact that the Veteran claims to have had excruciating pain since leaving service.  The Board is entitled to consider this delay in seeking treatment and reporting symptoms as a factor in determining whether a disease or injury in service resulted in chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Finally, there is no evidence relating the Veteran's current arthritis and bunions to service, except for the Veteran's own assertions.  While the Veteran is competent to describe certain symptoms associated with his arthritis and bunions, such as pain, he is not competent to provide testimony regarding its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, n. 4 (Fed. Cir. 2007) (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The cause of the Veteran's arthritis and bunions is not a simple identification that a layperson is competent to make, and there is no indication that the Veteran has the requisite medical training or expertise necessary in making such an opinion as to cause of those disabilities.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statement's regarding etiology of his foot pain do not constitute competent evidence on which the Board can make a service connection determination.

Accordingly, the Board finds that service connection cannot be granted on a direct or presumptive basis.  There is no evidence of a foot injury, arthritis or bunions during or within one year of service, nor any competent medical evidence suggesting that the Veteran's current diagnoses are related to his military service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).  Therefore, the Veteran's claims for service connection for right and left foot pain must be denied.  

II. Non-Service Connected Disability Pension, Prior to July 13, 2010

Eligibility for non-service-connected disability pension is dependent upon the Veteran meeting the threshold service requirements of 38 U.S.C.A. § 1521.  Provided that the service requirements of section 1521(j) are met, a veteran must also meet either a disability or an age requirement.  To satisfy the disability requirement, the Veteran must be permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  For veterans 65 years of age and older, the permanent and total disability requirement under section 1521(a) is excluded.  See 38 U.S.C.A. § 1513(a) (2014); see also Chandler v. Shinseki, 676 F.3d 1045, 1050 (Fed. Cir. 2012).

In addition to the disability or age requirement, a Veteran must meet net worth and income requirements, including not having an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23 (2014).  See 38 U.S.C.A. §§ 1521 , 1522 (2014); 38 C.F.R. §§ 3.3(a)(3)(v), 3.23, 3.274 (2014).

A veteran is considered permanently and totally disabled if the veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; (2) disabled, as determine by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 C.F.R. § 3.3(a)(3)(vi)(B).

The Veteran had active service during the Vietnam War; therefore, his period of service meets the basic service criteria for eligibility for a pension under 38 U.S.C.A. § 1521.  Prior to July 13, 2010, the Veteran was under the age of 65.  Therefore, the evidence must show that he was permanently and totally disabled from non-service-connected disability not the result of his willful misconduct, and that he did not have an annual income in excess of the applicable maximum annual pension rate.  Here, the Veteran has not contended, and the record has not otherwise shown, that he is a patient in a nursing home or receiving disability benefits through the Social Security Administration.  38 U.S.C.A. §§ 1502(a)(1), 1502(a)(2).  Hence, to qualify for non-service connected pension, he must meet the requirements of either section 1502(a)(3) or 1502(a)(4).

The record reflects that the Veteran has been diagnosed with a number of disabilities, including hypertension, bilateral hip pain, bilateral ankle pain, and bilateral foot pain.  The Veteran was afforded a VA examination in October 2008 to address the impact of each of the disabilities on his employability including, specifically, whether the Veteran was precluded from obtaining and maintaining substantially gainful employment due to any or all of his diagnosed disabilities and, if so, if it is reasonably certain that such disability or disabilities will continue throughout the life of the Veteran.

The October 2008 examiner addressed the Veteran's health conditions in considerable detail.  The examiner first described the symptoms and current status of each of the conditions, and discussed the impact of the conditions on the Veteran's activities of daily life, and his ability to obtain or maintain substantially gainful employment.  In summarizing his findings, the examiner concluded that "it is unclear why [the Veteran] would not gain, obtain gainful employment at a sedentary position due to the problems listed above."  Significantly, the examiner's opinion was based, in part, on the Veteran's own reports that none of his conditions limited him while at work.

The Board finds by a preponderance of the evidence that prior to July 13, 2010, the Veteran's disabilities would not render it impossible for the average person to follow a substantially gainful occupation, and that the Veteran does not suffer from a disease or disability of a nature or extent that would justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  The evidence is not in equipoise and there is no reasonable doubt to be resolved on this issue.  Gilbert, 1 Vet. App. at 53-56.

III.  VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  Notice letters dated in September 2008 and November 2008 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs and VA outpatient treatment reports.

The Board notes that the Veteran has not been provided a VA medical examination in relation to his claims for service connection for right and left foot pain.  However, as explained in this decision, the weight of the evidence shows that there was no in-service incurrence of foot injury, arthritis or bunions to which a competent medical opinion could relate the current disabilities.  Consequently, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for right and left foot pain, and thus a VA medical examination is not required.  38 U.S.C.A. § 5103A(a)(2) (2014); see also 38 C.F.R. § 3.159(d) (2014) (noting that "VA will discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim.")


ORDER

Entitlement to service connection for right foot pain is denied.

Entitlement to service connection for left foot pain is denied.

Entitlement to non-service-connected disability pension, for the period prior to July 13, 2010, is denied.


REMAND

As discussed above, the permanent and total disability requirement for non-service-connected disability pension under section 1521(a) is excluded for veterans aged 65 or older.  See 38 U.S.C.A. § 1513(a); see also Chandler, 676 F.3d at 1050.  The Veteran turned 65 on July 13, 2010.  Therefore, in order to be entitled to non-service-connected disability pension on and after that date, the evidence must show that his annual countable income and net worth do not exceed legally prescribed limits.  See 38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  However, there is no evidence in the record of the Veteran's income upon which the Board can make a determination.  Consequently, remand is necessary in order to obtain the appropriate financial information from the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit financial status information documenting his assets, income, and expenses from 2010 to the present.  This documentation should include an Improved Pension Eligibility Verification Report, and any other relevant income documentation from 2010 to the present, which may include a Financial Status Report, Corpus of Estate Determination Form; and/or state and/or federal income tax returns, as appropriate.  Any received documents should be included in the claims file for future review.  

2. Any additional appropriate development deemed necessary to make an accurate and fully informed decision regarding the Veteran's claim should be undertaken.  Any such action(s) should be documented for the record and any evidence obtained pursuant thereto should be associated with the claims file.

3. Then, readjudicate the claims on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


